Order, Supreme Court, Bronx County (Howard H. Sherman, J.), entered May 25, 2010, which, in this personal injury action, *437denied defendants-appellants’ motion for summary judgment as untimely, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered September 7, 2010, which, upon reargument, adhered to its original determination, unanimously dismissed, without costs, as academic.
It is undisputed that defendants failed to file the motion within the time period set by the assigned IAS judge. The motion court concluded that defendants failed to establish good cause for the delay in making the motion (see CPLR 3212 [a]; Brill v City of New York, 2 NY3d 648, 652 [2004]). A motion court’s exercise of its broad discretion in determining whether the moving party has established good cause for delay will not be overturned unless it was improvident (see Daley v M/S Capital NY LLC, 44 AD3d 313, 315 [2007]; Pena v Women’s Outreach Network, Inc., 35 AD3d 104, 108 [2006]). Inasmuch as the record establishes that defendants could have easily determined which judge was assigned to the matter (see Giudice v Green 292 Madison, LLC, 50 AD3d 506 [2008]), the court’s exercise of its discretion was not improvident.
We have considered defendants’ remaining contentions and find them unavailing. Concur — Andrias, J.P, Saxe, Catterson, Abdus-Salaam and Manzanet-Daniels, JJ.